Citation Nr: 0329964	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-12 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for residuals of 
frostbite.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had honorable active service from January 1970 to 
February 1973.  He served in Vietnam from August 1970 to July 
1971.

This appeal arises from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, that denied entitlement to service 
connection for Type II diabetes mellitus, for coronary artery 
disease, and for residuals of frostbite of the feet.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The veteran testified before an RO hearing officer in January 
2003.


REMAND

The veteran has claimed that he has Type II diabetes mellitus 
as a result of herbicide exposure.  A VA clinical record 
dated in November 2000 mentions that the veteran was not 
diabetic but an August 2001 record appears to contain a 
diagnosis of Type II diabetes mellitus.  The veteran 
testified that his doctors have found symptoms of diabetes 
mellitus.  The RO has denied the claim on the basis of no 
confirmed diagnosis of diabetes mellitus.  VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion where such is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Thus, an 
examination would be helpful to confirm whether the veteran 
does, in fact, have Type II diabetes mellitus.  

The veteran testified that he has had chest or indigestion-
type pains dating back to active service although his 
coronary artery disease was not found until the 1980s.  He 
testified concerning a myocardial infarction that occurred in 
1986.  He also testified that his hands and feet were 
frostbitten during the winter of 1971 and 1972.  The Board 
finds that additional medical information would be helpful 
prior to adjudication of the instant claims.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(hereinafter referred to as the Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, during the remand period, 
the RO must inform the veteran and his representative that 
notwithstanding any information previously provided, a full 
year is allowed to respond to the August 2001 VCAA notice.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request that the 
veteran furnish information about any 
additional relevant treatment received 
since July 2003.  The RO should then take 
all necessary steps to obtain copies of 
those records and advise the veteran if 
the records are not obtained.  

2.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  The veteran should be offered an 
appropriate examination to determine 
whether he has Type II diabetes mellitus.  
The claims files should be made available 
to the examiner for review prior to the 
examination and the examiner should note 
a review of the claims files in the final 
report.  The examiner should determine 
whether a diagnosis of Type II diabetes 
mellitus is warranted, setting forth any 
conclusion in a legible report.  

4.  The RO should obtain a medical 
opinion addressing the approximate date 
of onset of the veteran's coronary artery 
disease.  Pursuant to this, an 
appropriate physician should review the 
claims files to determine whether it is 
at least as likely as not that coronary 
artery disease began during or within a 
year of separation from active service.  
The physician is asked to set forth any 
opinion and rationale in a legible 
report.  The veteran may be examined, if 
necessary.  

5.  The veteran should be offered an 
appropriate examination to determine 
whether he has any cold injury residuals.  
The claims files should be made available 
to the examiner for review prior to the 
examination and the examiner should note 
a review of the claims files in the final 
report.  If any cold injury residual is 
noted, the examiner should determine 
whether it is at least as likely as not 
that such residual was incurred during 
active service.  The examiner is asked to 
set forth any opinion and rationale in a 
legible report.  

6.  If any benefit sought remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC) and given an opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




